854 F.2d 1318Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Ronald L. BURKHART, Defendant-Appellant.
No. 88-6032.
United States Court of Appeals, Fourth Circuit.
Submitted May 31, 1988.Decided July 27, 1988.

Ronald L. Burkhart, appellant pro se.
Karen Patrice Tandy, Office of U.S. Attorney, for appellee.
Before JAMES DICKSON PHILLIPS, ERVIN, and WILKINSON, Circuit Judges.
PER CURIAM:


1
Ronald L. Burkhart appeals from the district court's order refusing relief under 28 U.S.C. Sec. 2255.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny Burkhart's motion to relax the rules of appellate procedure and affirm on the reasoning of the district court.  United States v. Burkhart, C/A No. 87-1376-AM;  CR No. 86-92 (E.D.Va. Mar. 2, 1988).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.